          Case 1:12-cr-00045-RJS Document 671 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          -v-                                                  No. 12-cr-45-2 (RJS)
                                                                     ORDER
 JERMAINE DORE,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court scheduled Defendant Dore’s resentencing to take place on January 22, 2021 at

10:00 a.m. (Doc. No. 670). However, defense counsel informed the Court this afternoon that she

will not be available. On consent of the parties, Defendant Dore’s re-sentencing will instead take

place on January 15, 2021 at 3:00 p.m. in Courtroom 12D at the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, NY, 10007.

SO ORDERED.

Dated:          January 17, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
